Citation Nr: 0834856	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for pneumonia with 
recurrent rashes.

4.  Entitlement to service connection for chronic 
prostatitis.  

5.  Entitlement to service connection for an adjustment 
disorder.  

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to October 
1985, from July 1988 to July 1992, from September 1993 to 
December 1993, and from February 1994 to May 1994.  He also 
had service in the National Guard of the State of Louisiana 
between July 29, 1993 and July 29, 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, in March 2003, April 2004 and August 2006.  

The March 2003 rating decision denied the claims for service 
connection for hypertension, depression, and a back 
condition, the April 2004 rating decision denied the claim 
for service connection for bilateral hearing loss, and the 
August 2006 rating decision denied the claims for service 
connection for chronic prostatitis and pneumonia with 
recurrent rashes.  

In July 2008, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

In a March 2008 VA Form 21-4138, the veteran reports that he 
did not have congestive heart failure or refractive 
gallbladder before his enlistment.  It is unclear from this 
statement whether he intended to file a claim for entitlement 
to service connection for these two conditions.  As review of 
the claims folder does not reveal that the RO has addressed 
these issues, they are REFERRED for appropriate action.  

The issues of entitlement to service connection for pneumonia 
with recurrent rashes, chronic prostatitis, an adjustment 
disorder, and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not exhibit hearing loss in either ear 
per VA standards.  

2.  There is no medical evidence of record showing that the 
veteran's back disorder is etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that he has a back disorder and 
bilateral hearing loss as a result of active service.  He 
asserts that he sustained multiple back injuries while on 
active duty, which weakened his back and left him susceptible 
to further injuries.  The veteran reports being treated with 
Motrin for his back.  He also reports working on demolition 
during active service and being subjected to constant noise.  
The veteran indicated that his hearing comes and goes as a 
result.  See July 2002 VA Form 21-526; statements in support 
of claim dated February 2003, March 2003, and January 2006; 
April 2003 notice of disagreement (NOD); July 2008 
transcript.  

The veteran's service treatment records reveal that he was 
seen on several occasions for treatment related to his back.  
There are no service treatment records related to complaint 
of, or treatment for, hearing loss.  Audiograms conducted 
separately from periodic examination and dated in November 
1989 and October 1990 do not show that the veteran exhibited 
hearing loss per VA standards.  See November 1989 reference 
audiogram; October 1990 hearing conservation data.  

The veteran denied ear, nose and throat trouble, hearing loss 
and recurrent back pain during several periodic examinations, 
and also did not exhibit hearing loss per VA standards during 
audiometric testing on these occasions.  See reports of 
medical examination dated June 1985 and August 1987.  

In December 1988, the veteran was seen with complaints of 
back pain for three months.  He reported that it felt like 
his muscles were tightening up and that the pain was present 
after physical training.  The veteran also indicated that his 
left leg goes numb at times and that his legs sometimes give 
out.  The assessment made was back pain.  He was seen again 
that same month with complaint of back "spasm" for two 
months without trauma.  The assessment made was unresolved 
back pain.  See screening notes of acute medical care.  

In January 1989, the veteran reported a three month history 
of low back pain secondary to strain with numbness of the 
left leg.  A lumbosacral series examination was requested to 
rule out disc degeneration.  See radiologic consultation 
request/report.  Another January 1989 record indicates that 
the veteran was a weight lifter who presented with loss of 
extension in the lumbar spine.  The assessment made was mild 
back pain (MBP) with S1 radiculopathy.  See medical record.  
A physical profile dated that same month reveals that the 
veteran received physical therapy for a back strain.  

In February 1989, the veteran returned for follow up on back 
discomfort, which he indicated was still present.  Physical 
examination revealed no swelling or bruising but poor range 
of motion.  The assessment made was low back pain.  See 
screening note of acute medical care; see also February 1989 
health record.  

In March 1989, the veteran was seen with complaint of chronic 
low back pain and S1 radiculopathy.  He reported that he was 
somewhat better with less numbness.  Straight leg raises were 
negative.  In April 1989, he reported no improvement in his 
low back pain and S1 radiculopathy.  See health record.  

In December 1990, the veteran reported that a radio had 
fallen on his back.  X-ray of the lumbar spine was within 
normal limits.  See radiologic consultation request/report; 
see also December 1990 health record.  

During a chapter physical conducted in June 1992, the veteran 
denied ear, nose or throat trouble and hearing loss but did 
report recurrent back pain.  He indicated that he had 
seriously sprained his back in 1988 and that it was still 
bothering him.  The examining physician, however, made no 
notation related to the back.  Clinical evaluation of the 
veteran's ears, drums and spine at that time was normal, and 
the veteran did not exhibit hearing loss per VA standards 
during audiometric testing.  See reports of medical history 
and examination.  

During a July 1993 enlistment examination, the veteran denied 
ear, nose or throat trouble, hearing loss and recurrent back 
pain.  Audiometric testing did not reveal hearing loss per VA 
standards and clinical evaluation of the veteran's ears, 
drums and spine were normal.  See reports of medical history 
and examination.  

In February 1994, the veteran was seen with complaint of back 
pain not associated with dysuria or frequency.  He also 
reported pain radiating to his left leg.  The assessment made 
was lower back pain.  See screening note of acute medical 
care.  

The post-service medical evidence of record consists of both 
VA and private treatment records.  The veteran was admitted 
to Riverview Medical Center in November 1991 with a diagnosis 
of lower back pain.  He denied injury or trauma to the back 
and reported a history of bladder infections.  In pertinent 
part, the final diagnosis made was musculoskeletal pain.  The 
Board notes that this record is actually dated during the 
veteran's second period of active service.  

An incomplete private medical record dated in May 1998 
indicates that the veteran reported considering himself 
disabled due to residual effects of injuries received in an 
on-the-job accident in May 1998 and two separate motor 
vehicle accidents in August 1999 and June 2000.  

An August 2000 magnetic resonance imagining (MRI) of the 
veteran's lumbar spine contained an impression of mild 
degenerative disc bulging with small dorsal tears of the 
annulus projected posterior and laterally to the left at L4-
L5 and L5-S1; however, there was no significant central canal 
or foraminal stenosis or evidence of nerve root compression.  
He was subsequently diagnosed with L4-L5 and S1 herniated 
disc.  See records from Imaging Center of Louisiana.  

The veteran underwent a VA compensation and pension (C&P) 
spine examination in March 2003.  He reported injuring his 
back sometime in 1988 while doing some lifting and being off 
work for more than a month.  The veteran indicated that he 
was able to continue on with regular activities and following 
discharge, worked at various jobs.  In June 1999, he was hurt 
on the job while carrying a dolly with a heavy cylinder, 
which fell on him.  A couple of months later, he was involved 
in an automobile accident during which he was struck from the 
rear.  His workers' compensation claim was denied but his 
automobile insurance did pay off.  The veteran reported that 
an MRI showed some damage at L4-L5.  

The examiner reported that x-rays of the lumbar spine were 
normal.  Following physical examination, the impression made 
was essentially normal physical findings.  The examiner 
indicated that the sequenced events where in he was able to 
work for seven years without any problems requiring him to 
seek medical attention, and the fact that he was struck in 
the back with such severity as to take him off of work, 
caused him to submit a workers' compensation claim, and then 
being struck in the back in an automobile accident with such 
severity as to require an insurance company to make a payment 
to him, made him feel that if the veteran did indeed have any 
back problems, it certainly is not related to an ill-defined 
lumbar strain  that occurred a number of years before and yet 
gave him no significant immediate symptomatology.  

The veteran underwent a VA C&P audio examination in October 
2004 at which time his medical records were reviewed.  The 
examiner reported that induction audio revealed the following 
thresholds: 5, 5, 10, 15, 15, 5db (right ear) and 5, 10, 5, 
5, 5db (left ear) from 500-6000 Hz.  The latest audiogram 
that the examiner could find was one dated in July 1993 with 
thresholds of 10, 10, 0, 15, 15, 0db (right ear) and 5, 10, 
0, 10, 0, 5db (left ear) from 500-6000 Hz.  

The veteran reported difficulty hearing in both ears for 
about 12 years, indicating that "things just go dull."  The 
veteran reported exposure to demolitions and heavy and light 
weaponry while serving in the Army from 1984 to 1994.  The 
veteran indicated that he wore hearing protection most of the 
time with weaponry, but not as often with demolitions.  He 
reported working as a gas processor with exposure to noise in 
an occupational setting, but indicated that hearing 
protection was always worn.  There was no recreational noise 
exposure reported.  The veteran also reported occasional 
tinnitus that occurred a few times per day for a few minutes.  

The examiner reported that standard audiological tests were 
administered and that distortion product otoacoustic 
emissions (DPOAEs) and transient-evoked otoacoustic emissions 
(TEOAEs) were consistent with normal hearing.  Authorized 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
15
LEFT
5
15
15
20
10

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The examiner indicated that hearing 
was within normal limits with normal word recognition ability 
and that the audiologic results did not indicate an ear or 
hearing problem that required medical follow up.  In 
comparing results from 1985 to 1993, there was no significant 
change in hearing (10 db or more).  In comparing results in 
1985 with today, there had been a 10 db decrease at 3000 Hz 
in the right ear and at 2000 Hz in the left ear; a 15 db 
decrease at 3000 Hz in the left ear was also seen.  

VA treatment records reveal that in May 2005, the veteran 
indicated he was "disabled" after a back injury at work 
four years prior.  He reported formerly working as a gas 
processor, which required him to lift and move heavy gas 
cylinders.  See record review note.  An October 2004 
audiology note indicates that the veteran reported hearing 
difficulty and occasional tinnitus in both ears.  He reported 
exposure to excessive noise while in service between 1985 and 
1994 and was also exposed to excessive noise as a gas 
processor, at which time he wore hearing protection.  

The evidence of record does not support the claim for 
entitlement to service connection for bilateral hearing loss.  
The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  As the 
veteran does not exhibit hearing loss in either ear that 
meets VA standards, service connection is not warranted and 
the claim must be denied.  See 38 C.F.R. § 3.385.  

The evidence of record also does not support the claim for 
entitlement to service connection for a low back disorder.  
Though his service medical records reveal that he received 
treatment related to his back between December 1988 and 
December 1990, with a subsequent record of treatment dated in 
February 1994 (just after the start of his last period of 
active service), these records do not support the finding of 
a chronic back condition during service.  Even if these 
records could be considered as showing that the veteran had a 
chronic back condition during service, the first post-service 
medical evidence related to the veteran's back is dated May 
1998, the same month that the veteran reported suffering an 
on-the-job accident.  See incomplete private medical record.  
Moreover, the veteran has indicated on two occasions that his 
back problems stem from this work injury, as well as from two 
separate motor vehicle accidents in August 1999 and June 
2000.  See id.; see also May 2005 VA record review note.  

The Board acknowledges that an August 2000 MRI revealed mild 
degenerative disc bulging with small dorsal tears of the 
annulus projected posterior and laterally to the left at L4-
L5 and L5-S1, see record from Imaging Center of Louisiana, 
but that during the March 2003 VA spine examination, the 
examiner reported that x-rays of the lumbar spine were normal 
and that there were no physical findings such that a 
diagnosis was not made.  The examiner found, however, that 
even if the veteran had back problems, they were certainly 
not related to the in-service incident described by the 
veteran as a lumbar strain.  The examiner's rationale was 
based primarily on the sequence of events as described by the 
veteran, to include his acknowledgement of the at-work injury 
and his automobile accident.  In the absence of a medical 
opinion establishing a link between the veteran's in-service 
complaints related to his back and the post-service evidence 
establishing a low back disorder, service connection is not 
warranted and the claim must be denied.  See 38 C.F.R. 
§ 3.303.  

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the March 2003 and April 2004 rating 
decisions that are the subject of this appeal, the veteran 
was advised of the evidence needed to substantiate a claim 
for service connection and of his and VA's respective duties 
in obtaining evidence.  See July 2002 and October 2003 
letters.  Accordingly, the duty to notify has been fulfilled 
concerning these claims.  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See May 2008 
letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service, VA and private treatment records 
have been obtained and he was afforded appropriate VA 
examinations in connection with his claims.  An examination 
report of the veteran's back from the Social Security 
Administration (SSA) (by Thomas Campanella, M.D.) is of 
record.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a back disorder is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.

The veteran contends that he has pneumonia with recurrent 
rashes as a result of active service.  He reports that he was 
treated for pneumonia in 1993 at Fort Sam Houston, and that 
this bout of pneumonia was considered dangerously close to 
tuberculosis (TB).  The veteran asserts that he was 
hospitalized and quarantined, and that the condition has been 
reoccurring with rashes developing on the spot where he was 
tested for TB.  See January 2006 statement in support of 
claim; August 2006 NOD; March 2007 VA Form 9; July 2008 
hearing transcript.  

The veteran also contends that he has developed a growth near 
his scrotum and in his bowels that VA has diagnosed as 
chronic prostatitis.  He reports that he was hospitalized in 
Panama in 1989 for a very similar ailment.  See January 2006 
statement in support of claim; March 2007 VA Form 9; July 
2008 transcript.  

The veteran also contends that he has depression as a result 
of active service.  He indicates that he was considered 
violent and sent to therapy following a domestic incident 
during service.  The veteran also reports receiving 
counseling for mood swings and verbal attacks on his wife.  
He also contends that depression with adjustment disorder has 
affected his functioning capacity.  See July 2002 VA Form 21-
526; April 2003 NOD; October 2003 VA Form 9; January 2006 
statement in support of claim; July 2008 transcript.  

Lastly, the veteran contends that he has hypertension as a 
result of service.  He asserts that he had no history of high 
blood pressure before July 18, 1985 and that his blood 
pressure equaled or exceeded 160/98 on many occasions during 
service.  The veteran also asserts that he was diagnosed with 
hypertension on many occasions between 1988 and 1992.  See 
July 2002 VA Form 21-526; April 2003 NOD; October 2003 VA 
Form 9; January 2006 statement in support of claim; July 2008 
transcript.  

The veteran's service treatment records reveal that he 
received treatment related to urinary infections in September 
1988.  On September 1, 1988, he complained of a urinary 
infection for eight days, accompanied by a burning sensation.  
The assessment made was urinary infection, rule out sexually 
transmitted disease; rule out venereal warts.  On September 
12, 1988, the veteran received follow up care, at which time 
he complained of some occasional pain with urination.  The 
assessment made was questionable resolving Chlamydia.  See 
e.g., screening notes of acute medical care.  The veteran was 
diagnosed with adjustment disorder the following month.  See 
October 1988 medical record.  

The veteran received in-service treatment for upper 
respiratory infections (URI) and breathing problems.  See 
e.g., October 1990 health record (doubt viral URI; probably 
allergic rhinitis); September 1991 health record (URI).  In 
September 1993, he was seen in regards to a cold that had 
gotten progressively worse.  He went to the emergency room on 
September 19, 1993, where he received medication and had x-
rays taken.  X-rays were questionable and the cough would not 
go away, so the veteran was hospitalized when he reported 
back on September 24, 1993.  He tested negative for TB and 
was diagnosed with pneumonia.  The veteran was released on 
September 30, 1993, took three days convalescence leave, and 
returned to duty with no problems since.  It was determined 
that the injury was incurred in the line of active duty for 
training.  See DA Form 2173.  

Records associated with the veteran's hospitalization 
indicated that he was admitted between September 24 and 
September 29, 1993.  He underwent a bronchoscopy on September 
27, 1993, after which he was diagnosed with bronchitis and 
sinusitis.  
See medical record report and inpatient treatment record 
cover sheet.  Pulmonary function testing in October 1993 
revealed that spirometry showed moderate restrictive 
ventilatory defect.  A comment indicated that a diagnosis of 
restrictive lung disease should not be based on spirometry 
alone.  

Lastly, the veteran's treatment records contain multiple 
blood pressure readings.  His systolic blood pressure 
readings fell in a range between 120 and 172 and his 
diastolic blood pressure readings fell in a range between 60 
and 112.  None of the service treatment records, however, 
contain a diagnosis of hypertension.  See also records from 
Riverview Medical Center, dated in 1991.  The Board notes 
that VA regulations indicate that the term hypertension means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2007).  

The post-service medical evidence of record reveals that the 
veteran was treated for a URI in September 1991.  See record 
from Riverview Medical Center.  Chest x-rays taken in 
February 2003 and May 2005 showed that the veteran's lungs 
were clear.  See VA radiology reports.  The Board notes that 
the post-service medical evidence of record does not reveal 
that the veteran has received any treatment related to his 
skin, to include the recurrent rash he contends is related to 
the TB test he received in service.  His skin was noted to be 
without rash, sores or other lesions in March 2001.  See 
record from Dr. D. Wilson.

The veteran was seen in November 1991 with complaint of low 
back pain and dark, cloudy urine.  He denied burning with 
urination or hematura, but gave a history of bladder 
infections.  The final diagnosis was urethritis.  See record 
from Riverview Medical Center.  As noted above, this record 
is dated during the veteran's second period of active 
service.  

The March 2001 record from Dr. Wilson contains an impression 
of neurogenic bladder, by history.  The veteran was seen in 
the urology clinic at the VA Medical Center in New Orleans in 
November 2004 with complaint of a foul urinary smell.  The 
assessment made was prostatitis with lower urinary tract 
symptoms (LUTS).  In May 2005, he was assessed with benign 
prostatic hypertrophy (BPH)/prostatitis.  See VA primary care 
note.  In December 2005, the veteran was assessed with 
recurrent prostatitis.  See BR primary care note.  

The March 2001 record from Dr. Wilson contains an impression 
of mild to moderate post-traumatic stress disorder (PTSD), 
depression.  Treatment records from the New Orleans VAMC 
indicate that the veteran had a positive PTSD screen in March 
2005 but a negative depression screen in May 2005.  The 
veteran testified that he has received recent treatment for 
depression.  See July 2008 transcript.  

In January 2005 and December 2005, the veteran's blood 
pressure was noted to be elevated, see January 2005 addendum 
to primary care note; December 2005 BR primary care note, but 
there are no post-service medical records that contain a 
diagnosis of hypertension.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, medical 
examinations are necessary in relation to each of the 
veteran's claims.  This is particularly important given the 
evidence contained in the service treatment records, the 
post-service medical evidence of record, and the veteran's 
assertions.  

Any recent VA treatment records should also be obtained.  
Finally, the veteran testified that he was awarded SSA 
disability benefits based upon his back and psychiatric 
disabilities.  While an SSA evaluation of his back is of 
record, no records from SSA related to a psychiatric disorder 
have been obtained.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the New Orleans and Baton 
Rouge VA treatment facilities, dated 
since January 2006.  

2.  Make arrangements to obtain from SSA 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.

3.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the nature and etiology of any 
current respiratory disorder.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies 
should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to the 
diagnoses of all current respiratory 
disorders found to be present.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that any current respiratory 
disorder had its onset during active 
service or is related to any in-service 
event, disease, or injury.  The examiner 
should provide a rationale for the 
opinion.

4.  Schedule the veteran for a VA 
genitourinary examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies 
should be performed.

The examiner is requested to provide an 
opinion as to whether the veteran has 
prostatitis and, if so, to state whether 
it is at least as likely as not 
(probability of 50 percent of greater) 
that prostatitis had its onset during 
service or is related to any in-service 
event, disease, or injury.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

5.  Schedule the veteran for a VA mental 
disorders examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated studies should be performed.

The examiner is asked to provide an 
opinion as to the diagnosis and date of 
onset of any current psychiatric 
disorder(s) found to be present.  

For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (probability of 50 percent or 
greater) that the diagnosed disability 
had its onset during active service or is 
related to any in-service event, disease, 
or injury.

A rationale for any opinion expressed 
should be provided.

6.  Schedule the veteran for a VA 
hypertension examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies 
should be performed.

The examiner is requested to provide an 
opinion as to whether the veteran has 
hypertension and, if so, to state whether 
it is at least as likely as not 
(probability of 50 percent of greater) 
that hypertension had its onset during 
service or is related to any in-service 
event, disease, or injury.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

7.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


